 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarlan Lewis Designs, Division of Marlan Lewis,Inc. and UBC Texas Council of IndustrialWorkers, United Brotherhood of Carpenters andJoiners of America, AFL-CIO. Cases 16-CA-8997 and 16-CA-942930 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 17 April 1981 Administrative Law JudgeDavid L. Evans issued the attached decision. TheRespondent and the General Counsel filed excep-tions and supporting briefs, the Respondent filed amotion to supplement the record, and the GeneralCounsel filed an opposition thereto.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.2The judge found a violation of Section 8(a)(1) ofthe Act in Supervisor Moss' comment to employeeLinda Downs that he had heard the Respondent'schairman of the board Marlan Lewis state that hewould never allow a union in his Company. Wefind merit in the Respondent's exception to thejudge's conclusion. The surrounding circumstanceswere not coercive. Employee Downs initiated theconversation by asking Moss, a low-level supervi-sor, to sign an authorization card for the Union.Moss indicated that he was not sure whether hewould sign, adding that he had heard MarlanLewis make the above statement about "a union."Moss' comment was casual and offhand. His re-sponse to Downs' request was not hostile, but leftopen the possibility that he would sign a card forthe Union. The statement Moss attributed to Lewiswas not linked to the current campaign for theUnion. That campaign had just begun and there isno evidence that the Respondent had any priorknowledge of it when Downs initiated the conver-sation with Supervisor Moss. In these circum-stances, we find that Moss' comment did not vio-l The Respondent's motion to supplement the record is denied as thereis no evidence to show that the proffered material is newly discovered orwas previously unavailable. Rather, it appears that the material was inthe possession of the Respondent at the time of hearing before the judge.The Respondent's request for oral argument is denied as the record andthe briefs of the parties adequately present the issues.2 The Respondent alleges bias and prejudice on the part of the judge.We have carefully examined the entire record in this case and find nobasis for finding bias on the part of the judge.270 NLRB No. 80late Section 8(a)(l) of the Act and we shall dismissthat allegation of the complaint.3We also reverse the judge's conclusion that theRespondent's January extension of the admittedlylawful Christmas layoff violated Section 8(a)(3) and(1) of the Act. In the absence of any contempora-neous evidence of union animus, we find that theGeneral Counsel failed to establish a prima faciecase of unlawful discrimination at that time. Forthe reasons stated above, we find that SupervisorMoss' comment to Downs in December 1979 didnot establish union animus. Nor did the Respond-ent's subsequent conduct in February 1980, dis-cussed more fully below, establish union animus forthe Respondent's extension of the layoff in January1980. We also find that the judge erred in discredit-ing the Respondent's showing of economic justifi-cation for the January extension of the layoff andin drawing one adverse inference from the Re-spondent's failure to proffer documentary corrobo-ration for certain testimony of Marlan Lewis andanother adverse inference from Lewis' failure toname or produce the accountant absent any con-trary evidence or any other basis for discreditingthat testimony. See Stone & Webster EngineeringCorp. v. NLRB, 536 F.2d 461, 466 (lst Cir. 1976).4Moreover, based on this finding, we would con-clude that the Respondent sufficiently establishedthat the extension was motivated by economic,rather than discriminatory, considerations evenabsent our reversal of the judge's finding thatMoss' comments violated Section 8(a)(l) of theAct. 53 Member Zimmerman would find the violation. Moss was a supervi-sor and Downs had no reason not to accept what he said as fact. Regard-less of the casual nature of the conversation between Downs and Moss,the latter's remark about what he heard the chairman of the board sayclearly communicated that Lewis would never permit a union to repre-sent his employees, thereby implying that Lewis would take whateversteps were necessary to keep a union out. Consequently, Moss' statementconcerning Lewis' opposition to unionism was, as found by the judge, co-ercive in nature, notwithstanding that Moss' own conduct was not.4 With regard to Lewis' failure to name the accountant, we note thathe was not asked to do so by any party.The Respondent's motion to strike that portion of the judge's decisionin which he drew an adverse inference is denied.5 Member Zimmerman finds no reason to reverse the judge's discredit-ing of the Respondent's economic defense, noting, as did the judge, thatthe Respondent not only failed to produce any documentary evidence tosupport it, but failed to name or present the accountant who purportedlydiscovered the inventory error which had led him to misstate earnings by5113,000 for the year. Member Zimmerman notes that, even under therevised earnings figure, the Respondent showed a profit. He also notesthat notice of the January layoff extension came within a week of theUnion's written claim to be the employees' bargaining representative.Thus, he would affirm the judge's rejection of the Respondent's reasonsfor extending the layoff beyond 14 January and would adopt the judge'sfinding that the extension violated Sec. 8(a)(3) and (1) of the Act. Thatfinding is supported by the timing of the extension, the lack of a credibledefense, the union animus shown in Moss' comment to Downs aboutLewis' aversion to unionization of the Respondent, and the subsequentunlawful conduct of the Respondent in not recalling employees to avail-able jobs after 25 February 1980, as found infra.432 MARLAN LEWIS, INC.We find that the General Counsel established un-lawful discrimination toward laid-off employees asof 25 February 1980. On that date the Respondentadvertised in the newspaper for assemblers and ma-chine operators rather than recalling laid-off em-ployees to those positions. The Respondent's expla-nation that it wanted employees with machine op-erating experience is belied by the statement in theRespondent's advertisement that "[d]ependabilityand a willingness to work are more important thanexperience." Moreover, the credited evidence es-tablishes contemporaneous management statementsof intent to discriminate against union supporters inconnection with the February job openings.6Ac-cordingly, we affirm the judge's finding that theRespondent violated Section 8(a)(3) and (1) of theAct by discriminatorily failing to recall laid-off em-ployees to available jobs on and after 25 February1980.Finally, we reverse the judge's conclusion thatthe General Counsel failed to establish that the Re-spondent's refusal to promote employee CarolynDavis to a lattice machine operator's job violatedSection 8(a)(1) and (3) of the Act. As the judgenoted, the Respondent knew of Davis' extensiveunion and concerted activities following her recallfrom layoff. On 6 October 1980 General ManagerEwell and Plant Production Manager Dcnaldsontold Davis that employee Greg McGovern hadbeen selected for the machine operator's job overher. In that same interview Ewell and Donaldsongave Davis both explicit and veiled warnings abouther concerted and union activities and laid downan overly broad no-solicitation/no-distributionrule.7The judge rejected as "incredible" manage-ment's testimony concerning supposed deficienciesin Davis' performance on the lattice machine thatallegedly led the Respondent to select McGovernfor the lattice machine operator's job over Davis.Nonetheless, the judge found that, because therecord was "void of any suggestion that Davis wasa better operator than McGovern," no violationwas made out despite the "strong suspicion" raisedby the prima facie case presented by the GeneralCounsel.^ We find no basis for overturning the judge's crediting of this evi-dence. The Respondent contends that the judge erroneously found thatthe statements plant engineer Ghoshi attributed to two management offi-cials were undenied. In our view, neither of the two officials to whomGhoshi attributed the statements directly denied them.We affirm the judge's conclusion that the no-solicitation/no-distribu-tion rule and warning violated Sec. 8(a)(1) of the Act. Although thejudge in his Conclusions of Law found that the warning violated onlySec. 8(aX1) of the Act, earlier in his decision he had found that the warn-ing also violated Sec. 8(aX3). We find it unnecessary to pass on whetherthe warning also violated Sec. 8(aX3) since the Order would be unaffect-ed in any event.We find, on the contrary, that the General Coun-sel met his burden of establishing unlawful discrim-ination. The General Counsel showed that the Re-spondent had knowledge of and animus towardDavis' concerted activities and her recently re-sumed campaigning for the Union. Further, theGeneral Counsel showed that the Respondentlinked the denial of Davis' promotion to her con-certed and union activities by reprimanding her forthose activities in the same interview in which itdenied her promotion. Since the reasons advancedby the Respondent for denying Davis a promotionto the machine operator's job were discredited, theGeneral Counsel's evidence of unlawful discrimina-tion was left unrebutted.8Moreover, it wasstrengthened by the Respondent's proffering offalse reasons for its action.9We therefore find thatthe Respondent violated Section 8(a)(1) and (3) ofthe Act by denying Carolyn Davis a promotion toa lattice machine operator's job on and after 6 Oc-tober 1980.AMENDED CONCLUSIONS OF LAWWe adopt the judge's Conclusions of Law withthe following modifications:Substitute the following for Conclusion of Law3."3. By failing, because of its employees' unionactivities, to recall laid-off employees to availablejobs on and after 25 February 1980, until the dateson which they received valid offers of reinstate-ment, the Respondent violated Section 8(a)(3) and(1) of the Act."Insert the following as Conclusion of Law 6 andrenumber the succeeding paragraphs accordingly."6. By denying Carolyn Davis a promotion to alattice machine operator's job because of her con-certed and union activities, the Respondent violat-ed Section 8(a)(1) and (3) of the Act."Consistent with the above Amended Conclusionsof Law, we have also modified the remedial reliefrecommended by the judge as set forth infra. l's See Limestone Apparel Corp., 255 NLRB 722 (1981), enfd. 705 F.2d799 (6th Cir. 1982). Cf. NLRB v. Transportation Management Corp, 103S.Ct. 2469 (1983).9 See NLRB v Wright Line, 662 F.2d 899, 909 (Ist Cir. 1981), cert.denied 455 U.S. 989 (1982); NLRB v. Griggs Equipment, 307 F.2d 275,278 (5th Cir. 1962).o1 All references to supervisors in the Order and notice have been de-leted in accordance with our decision in Parker-Robb Chevrolet, 262NLRB 402 (1982). In addition, we have eliminated from the backpayremedy employees terminated before the lawful Christmas layoff on 21December 1979 and those employees recalled or offered recall before 25February 1980, the date on which we find the Respondent's discrimina-tion commenced. We defer to subsequent compliance proceedings thequestion of how many jobs were available for the remaining 17 laid-offemployees on and after 25 February 1980 and which of those employeeswould have been recalled to fill the job openings absent unlawful dis-crimination.433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set out in full below andorders that the Respondent, Marlan Lewis Designs,Division of Marlan Lewis, Inc., Dallas, Texas, itsofficers, agents, successors, and assigns, shall1. Cease and desist from(a) Denying reinstatement to laid-off employeesbecause of its employees' union activities.(b) Promulgating overly broad no-solicitation orno-distribution rules.(c) Issuing warnings to employees because theyhave violated its overly broad no-solicitation or no-distribution rules.(d) Denying promotions to employees because oftheir concerted and union activities.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Expunge from its files any and all records ofthe warning issued to Carolyn Davis 6 October1980.(b) Rescind its overly broad no-solicitation andno-distribution rule verbally promulgated 6 Octo-ber 1980.(c) Make whole, with interest, the followingnamed employees for any loss of earnings andother benefits they may have suffered by reason ofits failure, for unlawfully discriminatory reasons, torecall them to available jobs on and after 25 Febru-ary 1980 until the dates on which they receivedvalid offers of reinstatement:Debbie LeslieLaird WrightLinda DownsJanice FrommDarlene CaldwellAdrian RamosCheryl LancasterCarolyn DavisBobby HaywoodCharles JordanJoe MontgomeryDebbie SextonPhyllis ChavisVance BlantonOscar OrreolaCuong HoangKent Peterson(d) Offer Carolyn Davis a promotion to a latticemachine operator's job, displacing, if necessary,any employee assigned to a lattice machine opera-tor's job on or after 6 October 1980, and make herwhole, with interest, for any loss of earnings andother benefits suffered by reason of the denial toher of a promotion to lattice machine operator onand after 6 October 1980.(e) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary for determinationof the amounts owing under the terms of thisOrder.(f) Post at its Dallas, Texas place of businesscopies of the attached notice marked "Appen-dix."" Copies of the notice, on forms provided bythe Regional Director for Region 16, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(g) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the complaint alle-gations not specifically found are dismissed.1 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the UIrited States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WIL L NOT deny reinstatement to laid-off em-ployees because employees have sought to organizeand bargain collectively through representation byUBC Texas Council of Industrial Workers, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, or any other labor organization.WE W!I.I NOT promulgate overly broad no-solic-itation or no-distribution rules.434 MARLAN LEWIS, INC.WE WILL NOT issue warnings pursuant to anyoverly broad' no-solicitation or no-distributionrules.WE WILL NOT deny promotions to employees be-cause of their union or concerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make whole, with interest, the follow-ing named employees for any loss of earnings andother benefits suffered by reason of our failure torecall them to available jobs for which they werequalified on and after 25 February 1980 until thedates on which they received valid offers of recall.Debbie Leslie Charles JordanLaird Wright Joe MontgomeryLinda Downs Debbie SextonJanice Fromm Phyllis ChavisDarlene Caldwell Vance BlantonAdrian Ramos Oscar OrreolaCheryl Lancaster Cuong HoangCarolyn Davis Kent PetersonBobby HaywoodWE WILL offer Carolyn Davis a promotion to alattice machine operator's job, displacing, if neces-sary, any employee assigned to a lattice machineoperator's job on or after 6 October 1980.WE WILL make Carolyn Davis whole, with in-terest, for any loss of earnings and other benefitssuffered by reason of the denial to her of a promo-tion to lattice machine operator on and after 6 Oc-tober 1980.WE WILL expunge from our files any and allrecords of our warning issued to Carolyn Davis on6 October 1980 pursuant to an overly broad no-solicitation/no-distribution rule.WE WILL rescind our overly broad no-solicitation/no-distribution rule verbally promulgat-ed on 6 October 1980.MARLAN LEWIS DESIGNS, DIVISIONOF MARLAN LEWIS, INC.DECISIONSTATEMENT OF THE CASEDAVID L. EVANS, Administrative Law Judge. A hear-ing on this matter was held before me on December 16and 17, 1980, on charges filed on March 3 and October10, 1980,' against Marlan Lewis Designs, Division ofAll dates herein are between December 1, 1979, and November 1,1980, unless otherwise specified.Marlan Lewis, Inc., the Respondent, by UBC TexasCouncil of Industrial Workers, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, theUnion. The complaint alleges the Respondent extended alayoff of employees in violation of Section 8(a)(1) and (3)of the Act and further alleges other acts to have oc-curred by which the Respondent violated Section 8(a)(1)of the Act. The Respondent filed an answer denying thecommission of any unfair labor practices.After the close of the hearing the General Counsel andthe Respondent filed briefs which have been carefullyconsidered.On the entire record and having taken into accountthe arguments made at the hearing and the briefs submit-ted, I make the followingFINDINGS OF FACTI. JURISDICTIONAt all times material herein the Respondent has been aTexas corporation maintaining an office and place ofbusiness in Dallas, Texas, where it is engaged in the busi-ness of producing decorative wood products. During the12-month period preceding issuance of the complaintherein, which period is representative, the Respondent inthe course and conduct of its business operations pur-chased and received goods and materials valued in excessof $50,000 directly from suppliers located outside theState of Texas. The complaint alleges, the Respondentadmits, and I find that the Respondent is and has been atall times material herein an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION STATUS OF THEUNIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. ALLEGED UNFAIR LABOR PRACTICESA. Extension of the December 21 LayoffThe Respondent is engaged in the manufacture of dec-orative wooden lattice work at a plant in Dallas, Texas.Its founder and chairman of the Board is Marlan Lewis,who invented the machines on which, after sawing,wooden strips are assembled into the lattice work. Assist-ing Lewis in the construction of these machines wasplant engineer Fayez Ghoshi. The Respondent's execu-tive vice president is Joe Carlock; its general manager isJerry Michael EWell; its plant production manager isHolland (Jake) Donaldson; and one foreman is ElliotMoss. It was stipulated at the hearing that Lewis, Car-lock, Ewell, Donaldson, and Moss were supervisorswithin the meaning of Section 2(11) of the Act at alltimes material herein.At the time the events of this case arose, the Respond-ent employed approximately 40 employees in classifica-tions of assemblers, lattice machine operators, saw opera-tors, and helpers. There were two organizational at-tempts by the employees. The first one began in Decem-435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDber 1979 when employee Linda Downs, a lattice ma-chine operator, contacted union representative AlSpring. Spring conducted a meeting, attended by onlyabout three employees, on December 19.Downs, who attended that meeting, testified that the"next day or two" after the meeting she spoke to Fore-man Moss and:I asked Elliot Moss if he would like to sign a unioncard, and he wasn't sure at first; and he proceededto tell me that he had heard Marlan state that hewould never allow a union in his company.Moss was not called to testify. While Lewis deniedmaking any such statement to Moss, Downs' testimony isundenied and I found it credible. I further conclude that,as alleged, the remark was coercive in nature and, assuch, violated Section 8(a)(1) of the Act.Because of reduced retail sales, the Respondent's slackperiod is around Christmas time. During the Christmas-New Year period the previous year, the Respondentclosed the plant for an unpaid vacation period. The Re-spondent did the same for the 1979 Christmas season bynotice to employees posted before any of the union ac-tivity began. The notice posted December 13, 1979,states: "Marlan Lewis Designs will discontinue produc-tion from December 24, 1979 through January 1, 1980."The notice, signed by Joseph Carlock, does not describethe shutdown period as a layoff, but that is essentiallywhat it was. On December 21 the Respondent laid off allproduction and maintenance employees. The GeneralCounsel does not contend that the initial layoff was un-lawful.On December 28 the employees reported to the plantto receive their paychecks covering the last week beforethe layoff. With each check was attached the followingnotice:Because of an unsufficient number of orders for ourproducts we will delay the re-opening of our manu-facturing plant following this holiday break. Pleasereport for work on Monday, January 14, 1980.If at all possible we will resume production beforethis date, so be sure to leave us your current phonenumber so that we may contact you with new infor-mation.The notice bore the typewritten signatures of Carlockand Lewis.On December 31, the Union, by Al Spring, sent aletter addressed to Carlock claiming to be the majorityrepresentative of the Respondent's employees, requestingrecognition, and naming Linda Downs and Laird Wrightas in-plant employee organizers. On January 4, Springsent Carlock another letter naming 10 additional employ-ees, including Carolyn Davis and Darlene Caldwell, asemployee organizers.On January 7, the Respondent, by its office clericalemployees, called the employees on layoff to the plantwhere they were presented with a written statementwhich was also essentially read by Lewis. In the firstparagraph Lewis states that the Nation was entering arecessionary period. In the second paragraph he statesthat since the Respondent's products are not necessitiespurchases were being deferred by consumers and sinceNovember the Respondent had accumulated a large in-ventory. In the third paragraph Lewis states that by De-cember it was clear that the Respondent was collectingmore of an inventory than it could afford to carry and,though it offered sizable discounts to customers, thegoods were still not moved. The fourth paragraph statesthat the closing of the plant between the Christmas andNew Year's holidays was an attempt to reduce the inven-tory and, that the Respondent received insufficientorders to return the employees to work on January 2 andtherefore it extended the plant closure until January 14.The fifth paragraph claimed that another survey of cus-tomers had been conducted and only a few customersplanned to make orders by the end of February withalmost none indicating orders in January. The sixth para-graph claims that it is unlikely that the Respondent willbe able to return to its previous level of employmentuntil well into 1980 and that, because "business will notrecover until after the recession ends," the Respondentexpects to operate the plant with one-fourth the employ-ees it had in late 1979, and: "It is unlikely that we willagain reach that number of employees in this plant." Theseventh paragraph states:We will retain all the department managers and afew additional employees with the longest service intheir department. We have contacted approximatelyten persons to return to work immediately. Weexpect to contact perhaps four or five more duringthe next two or three weeks if we receive sufficientorders during this period to justify adding to ourwork force.The eighth paragraph states in part:If you have not been contacted to return to work,your employment by Marlan Lewis Designs ishereby terminated. All benefits previously availableto you will also terminate immediately.The letter concludes with an offer to clarify personallythe statements contained therein and makes expression ofhope that the employees will be able to find new jobs.In no apparent order of seniority,2the Respondent re-tained 10 employees to continue production. Between theweek ending February 1 and the week ending February29, the Respondent attempted to recall 16 employees,only 1 of whom accepted, David Marrow, and continuedto work regularly thereafter. One employee, CindySmith, worked 2 days during that period and quit.On Monday, February 25, the following advertisementappeared in the Dallas Times Herald in the help-wantedsection:2 For example, Downs, Caldwell, and Wright were passed over infavor of junior employees.436 MARLAN LEWIS, INC.ASSEMBLERS & MACHINE OPERATORSPermanent positions available with wood productmanufacturer. Excellent benefits and working con-ditions. Dependability and willingness to work aremore important than experience. A productionbonus provides excellent salary potential.Garland/Northeast Dallas area. 681-1321. EqualOpportunity Employer.Linda Downs saw the advertisement and recognizedthe telephone number as that of the Respondent. Shecredibly testified that she called Lewis and Carlock toseek reemployment, but that her calls were not returned.On February 25 Downs also wrote to Lewis and Car-lock: "I understand that you are going to call back someof your former employees in a few days and I want youto know that I am available for work." On March 3 thecharge in Case 16-CA-8997 was filed by the Union. Atthat point the Respondent began attempts to reinstatelaid-off employees.Linda Downs was called to report for work on March7 and began working on March 10. Downs credibly testi-fied that on the day she reported she was interviewed byCarlock and:Well, he told me that he was going to start callingback some of the employees. He said, however,there were some employees we will not call back. Itdidn't matter if they put him in jail. He didn't speci-fy who.Fayez Ghoshi testified that about the time the above-quoted newspaper advertisement appeared he ap-proached Carlock and:3I saw Carlock sitting at the desk and he have acouple order to make and hand lattice. I said,"Oh,good, we need to go call some people to make thishand lattice."So he said, "No, I want to hold this order. Idon't want to do anything else and I don't want tocall anybody right now to make this orders."Q. Did he say why?A. Because he said he don't want to call theUnion people back, and he go find somebody elseto do it.Ghoshi further testified that, in reference to Downs andLaird, Carlock also said: "I not going to call thesepeople back, no matter what happens." When asked ifCarlock gave a reason Ghoshi testified:Yes. He said, "Because this is the people strongfrom the Union and these people start the Unionand I don't want to take them back."Ghoshi also testified to a conversation with Ewellabout the same time.Q. What did Mr. Ewell tell you?3 The transcript is correct; English is not Ghoshi's native language.A. Mr. Ewell said to me, "If we be calling thesepeople back, we make sure we make them quittoo."I said, "How?"He said, "We know. We have a way. We tell thesupervisor. We have the supervisor to make him toquit."Ghoshi had been discharged by the Respondent by thetime he testified. Carlock, Ewell, and Lewis testified thatat the time of his discharge Ghoshi said that Lewiswould be sorry for discharging him. From this, the Re-spondent makes the contention that Ghoshi should bediscredited because of bias. I disagree. First of all,Ghoshi credibly denied making the remark. However,even if he had, there is no reason to believe that Ghoshimeant other than the fact that he felt that he had ren-dered valuable assistance to the Respondent in construct-ing the lattice machines which are unique. However,more importantly, although Carlock and Ewell testified,neither of them denied the remarks attributed to them byGhoshi. I found Ghoshi credible in his testimony andfind that the remarks attributed to Carlock and Ewellwere as related by Ghoshi, with reasonable allowancesfor the fact that Ghoshi's English was less than perfect.On the basis of the timing of the Respondent's actions,coming as it did immediately after the revelation of theunion activity by Downs to Moss, the declaration byMoss that Lewis would never have a union at the plant,4and the expressions of animus and motivation by Carlockand Ewell as related by Ghoshi,5I find and concludethat the General Counsel has established a prima faciecase that the Respondent extended the layoff of Decem-ber 21 and thereafter delayed the reinstatement of em-ployees because of their organizational activities or theorganizational activities of other of the Respondent's em-ployees.The DefenseMarlan Lewis testified that in November he took abusiness trip to visit the Respondent's largest customersand to seek new business. He found that "everyone" wasin a "state of shock" and putting off any buying deci-sions because of rising interest rates and tighter creditcontrols imposed about that time. Because of this cus-tomer attitude, "at the very first of December" Lewisdecided that the Respondent "could not continue tobuild an inventory and we must begin laying off employ-ees." He and Carlock counseled and, since their account-ant, who was not named, had reported $85,000 in earn-ings for the previous 3 months, and $173,400 for the first11 months of the year, they decided that:...we could afford to be generous with our em-ployees since they were earning a significant profitfor us, and that since this was the Christmas seasonI Mountain NMears, 236 NLRB 1481 (1978)b The remarks by Carlock to Ghoshi that the Respondent %was holdingorders and did not want to call the employees who had started the Unionconstitute compelling admissions Marcel Schurman Co, 238 NLRB 1277(1978); Hurst Performance. Inc. 242 NLRB 121 (1979)437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe would not lay them off early in the year; thatperhaps we could get by repeating a technique thatwe had used earlier, and that was simply closing be-tween Christmas and New Year's, which gave thema chance to take a vacation, and perhaps that wouldstop our inventory accumulation and perhaps ourcustomers would begin to reorder in January of1980.During the scheduled layoff the unnamed accountantreported to Carlock and Lewis, according to Lewis:He discovered that he had been making an error innot counting carefully our inventory at the end ofeach month .... He discovered that his erroneousestimates of our material consumption during thisperiod of time had led him to misstate profits duringthat period; and he reported to us in late Decemberthat he was going to have to make an adjustment of$113,000, a negative adjustment of $113,000 to theearnings that he had reported to us so far. So he re-duced our earnings from $173,000 to approximately$70,000 for the period .... For the entire year.Further, according to Lewis, the Respondent checkedwith customers "as soon as they would answer thephone after the New Year's holiday" and was told thatbecause interest rates were still climbing nobody was or-dering. Lewis testified that he prepared the letter to em-ployees partially quoted above on January 4, and "then Ihad decided that we owed the employees an opportunityto hear this from me face-to-face and ask questions. Sowe scheduled a meeting and I withheld the mailing ofthat letter and presented it to those who attended themeeting on January 8."Lewis testified that he was able to secure enough cap-ital to resume production by obtaining a $100,000 line ofbank credit which was approved on March 31, 1981.From the strength of a verbal commitment to the loan,Lewis testified that he was able to begin recalling em-ployees in late February.Lewis testified that the individuals selected to continueworking after January 8 were supervisors and "our mostsenior employees and they embodied the information andthe skill with which to operate the plant and to trainothers to operate the plant." Lewis also testified thatThang Van Le and Martin Herrera were retained be-cause they were the most "proficient" lattice machineoperators. Three other employees were recalled within 2weeks because of a special need in their department. Forexample, Ed Buschman was recalled because SupervisorTim Cloud had more moldings to produce than he couldhandle by himself.Without a question being posed, Lewis also added that"approximately 12 jobs" in the saw department wereeliminated by the installation of new equipment duringthe shutdown, but he did not specify which employees'jobs had been eliminated. Further, according to Lewis,because of the modernization:We had a surplus of unskilled, untrained individualswith no demonstrated ability to operate the rathercomplex lattice machines, and I was very skepticalabout taking these individuals whom we had hiredwith no skill requirements whatsoever and placingthem on costly complex machinery; and it was mydesire that we begin a search for individuals with abackground and an experience record which wouldqualify them for the operation of this complex ma-chinery.We made an effort to try out some of our hand lat-tice machine assemblers on our lattice machines, butthat effort has not to date been very successful.Only one out of ten of those individuals has actuallysucceeded learning the machines with any facility.Lewis was further asked on direct and testified:Q. Now, as a result of your desire to have morehighly skilled employees, what transpired next?A. I asked that an advertisement be placed in thenewspaper seeking individuals with this machinery-operating background.Then, according to Lewis, he was notified that "anumber of dissatisfied individuals" were preparing to filecharges and:To the detriment of our subsequent production, weadopted a different philosophy and that is: "Let'stake a path which the NLRB is the most likely torecognize, and that is recall by seniority our previ-ous employees, regardless of their ability to run thismachinery or not ...." [And] that is what we did.At the point Carlock began recalling all former em-ployees. Some of them accepted, some refused, but theGeneral Counsel does not contend that any of the offersmade by Carlock were inadequate offers of recall or re-instatement.ConclusionsOnce the General Counsel establishes a prima faciecase, the burden shifts to the Respondent to go forwardwith probative evidence to support its claim that it had alegitimate economic reason for its reduction in force;6merely "a plausible economic explanation" will not do.'the Respondent relies on Lewis' testimony and summa-ry documentation to support its contention that an exten-sion of the December 21 layoff was necessary. The docu-mentation produced by the Respondent shows that in-ventory was at an all-time high at the end of December.However, inventory had been on a precipitous rise sinceSeptember, and Lewis testified that it was "the first ofDecember" that he realized that inventory was too great.He added that he determined then that a layoff was nec-essary, yet nothing was done about it, save for the notunprecedented holiday shutdown, until after Downs toldMoss that a union movement was in progress.8More evi-st. Regis Paper Co., 247 NLRB 745 (1980).7 Fabricut, Inc., 238 NLRB 768 (1978).8 Although Lewis denied knowledge of union activity before Decem-ber 31, I discredit this testimony; the communication by Downs to Super-visor Moss is knowledge chargeable to the Respondent's principals.438 MARLAN LEWIS, INC.dence that inventory, though high, was not intolerable isthe fact that the Respondent retained a cadre of supervi-sors and most"proficient" employees to continue produc-tion, including specifically the most "proficient" of thosewho operated the lattice machines which produce 90percent of the Respondent's business according to Lewis'testimony.Respondent relies heavily on the unnamed account-ant's report of not "counting carefully" inventory andthe misstating of materials consumption. On this it ad-vances a proposition that its December 28 extension ofthe layoff to January 14 and the conversion of the tem-porary layoff to a permanent one were based on the dis-covery of the accounting mistakes and a fear of declineof orders.The testimony of Lewis in support of this theory isplainly incredible. While certified public accountants(like brain surgeons and administrative law judges) makemistakes, they do so in ink. If such erroneous accountingactivity had been conducted over an I l-month period asLewis claimed, some record thereof could have been,and would have been, produced. Not only that, the ac-countant would have been produced or, at least, named.I draw one adverse inference from the Respondent's fail-ure to produce any9documentation of the accountingerrors on which it so heavily relies°' and another fromits failure to produce the unnamed accountant on whosehearsay report of errors the Respondent so heavilyrelies' I and I discredit entirely Lewis' testimony that hewas presented with evidence of such errors at any time.Nor do I credit Lewis' testimony of fear of failure oforders in the year 1980. None of this testimony was sup-ported and, in fact, according to the Respondent's ownexhibits, orders rose precipitously in the December toMay period just as they had done the year before.When the Respondent's inventory was essentially de-pleted at the end of February12 it advertised for, andhired, new employees. While Lewis testified that greattechnical skills were needed to operate the Respondent'smachinery, the only qualification listed by the advertise-ment are: "Dependability and a willingness to work[which] are more important than experience." Thus, Idiscredit Lewis' generalized testimony that the modifiedmachinery required any skill which could not have beentaught to the permanently laid-off employees.Therefore, no cogent reason exists for the Respond-ent's originally extending the temporary layoff on De-cember 28, nor its conversion of the temporary layoff toa permanent one, nor the failure and refusal to recall thelaid-off employees until after the original charge hereinwas filed. '39 The verified audit dated June 30, 1980, is no such evidence.°o Auto Workers v. NLRB, 459 F.2d 1329 (D.C. Cir. 1972); St. RegisPaper Co., supra.iI Fabricut. Inc., supra.12 In making this finding I draw another adverse inference from theRespondent's leaving blank on its exhibit 26 only the product inventoryamount for the critical month of February 1980. Nor can credence begiven its graph. R. Exh. 16; that exhibit shows the December insentoryto be approximately $75,000 while R Exh. 26 lists that product inventoryto be only $56,169.97. The Respondent's graphing techniques are there-fore unreliable.s" See West Side Plymouth. Inc., 170 NLRB 686, 692 (1968).I find that the real reason was that, as Moss toldDowns, Lewis intended never to have a union in the Re-spondent's plant, and that, as Carlock told Ghoshi, rein-statement was delayed or denied because those who hadbeen laid off, including specifically Downs and Laird,had started the Union.'4Accordingly, I shall recommend that all employeeswhose December 21 layoffs were extended beyond Janu-ary 4, including specifically those whose recalls wereonly delayed until January 8, be made whole for the dis-crimination against them.'5Those employees are:16Thang Van LeMartin HerreraDebbie LeslieSteve GuidryLaird WrightHelen BayonneTony NeubauerMaxine ArthurTheodis HodgeLinda DownsJerry BannisterKaren McClatchyRichard CobbTim MooreheadJanice FrommEd BuschmanVirginia RussellKimmy RossDarlene CaldwellAdrian RamosJuanita ToddCindy SmithRichard ArechigaRuth RaddeManuel RamirezCheryl LancasterCarolyn DavisRoy VelasquezBobby HaywoodDavid MorrowCharles JordanJoe MontgomeryDavid KennedyDebbie SextonPhylis ChavisVance BlantonMiguel ManrriquezOscar OrreolaJimmy SmithFrancisco BecerraCuong HoangPaul PyronH. B. DanielGustavo SanchezKent PetersonAlso laid off as a part of the Respondent's design to dis-criminate against employees because of their protectedunion activities and therefore entitled to be made wholeare supervisors Toui Van Tran, Elliot Moss, and TimCloud. t'B. Alleged Violations of October 9, 1980In September 1980 employee Carolyn Davis contactedSpring and suggested that another organizational attemptbe made among the Respondent's production and mainte-nance employees. Spring gave Davis several authoriza-tion cards which she distributed among the employees.On breaks, before and after work, in the parking lot, andin the ladies' restroom Davis talked to employees aboutthe Union. On September 9, Davis also solicited Supervi-sor Moss to sign an authorization card.Davis had applied in May for the lattice machine oper-ator's job and served a training period abbreviated by ill-'4 Shattuck Denn Mining Corp. v. NLRB, 362 F.2d 466 (9th Cir. 1966).'. Lewis' casual reference to the abolishment of "approximately 12jobs" during the layoff is hardly sufficient to establish the fact. However,if the Respondent can show this to be the case, it will be given the op-portunity to do at the compliance stage of this proceeding.'i See R. Exh. I17 Pioneer Drilling Co. 162 NLRB 918 (1967), enfd in relevant part391 F. 2d 961 (10th Cir 1968).439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDness. Also applying for the job were employees GregMcGovern and Greg Halsey. On October 6, Davis wastold by her immediate supervisor to report to Donald-son's office where she met with Donaldson and Ewell.According to Davis, Donaldson told her she wouldnot be getting the lattice machine operator's job and thatGreg McGovern would. The only reason they gave forthe selection was that "I had let the machine run out ofglue a couple of times and they felt that McGovernwould be a better choice." The glue referred to is thatwhich holds the lattice work together; failure to glue thewood properly results in the wooden sticks jamming thelattice machine resulting in 30 minutes downtime with aresultant interruption of production and possible slightdamage to the machine. Davis disagreed with Donald-son's appraisal of the comparative merit of herself andMcGovern and stated that she had only let the machinerun out of glue once and that McGovern had let it runout more than she.Davis further testified that Donaldson then brought upthe subject that: "He did not approve of me appointingmyself some sort of grievance committee to take all ofthe employees' complaints." Davis asked what Donald-son was referring to, and he replied that she had beencomplaining about being held over in an employee meet-ing 5 minutes after working time ended. Davis disagreedand said that it was actually 20 minutes and she thoughtthat she and the other employees should be paid for thattime. Donaldson responded that she might as well getused to it because the Respondent might ask her to staylate again and Davis replied that that would be fine"provided that he paid me for it, because the LaborBoard required that he paid me." Donaldson respondedthat Davis seemed to be "up to date on Labor Boardrules and I simply agreed. Further, according to Davis,Donaldson told her "not to concern myself with otheremployees, only myself."Davis testified that Ewell then started talking andstated that he had received three complaints of her har-assing other employees. She asked for identification ofthose who had complained and Ewell refused to namethe employees. Then,"Jake Donaldson, about that timetold me I might as well quit, and I told him that if theyhad a reason to fire me, then why didn't they, because Ihad not harassed anyone." Then Ewell said that Daviswas being given a verbal warning and Donaldson statedthat she was being put on probation. Donaldson told herthat one of the reasons she was being put on probationwas that she was holding up production and had inter-fered with an employee, Kay Turbeville, whom Davishad held up for 2 minutes. Davis claimed that she wasengaging in a work-related conversation and she washelping Turbeville, a new employee, because SupervisorGlenda McMann had not been around at the moment.Donaldson told her that it was not her job to answerquestions.Further, according to Davis: "Mike Ewell proceededto tell me that there were certain things that I was doingon company time and company property that I wouldnot continue to do. If I wanted to do them, I could getout on the street and do them." Davis and Donaldsonargued about what was "company time," Davis assertingthat lunch and before and after work was definitely hertime because the Company did not pay for it. Accordingto Davis, Donaldson agreed with that statement, butstated "that he would not continue to let me get peopleoff to the corner or something like that and talk to themon company property nor continue to harass people."Davis responded that she had not harassed anyone butfelt that she was being harassed then.It is undisputed that the Respondent allows employeesto sell raffle tickets and solicit for wedding presents andnew-baby gifts, and that once the Respondent allowed acandidate for the U.S. Congress to address its employeeson working time.Donaldson testified that he and Ewell called Davis into tell her that they were choosing McGovern over her-self and Halsey for the lattice machine operator job.Davis asked why she was not chosen and Donaldson re-plied that "the position was filled on the basis of meritsof the operation and the machinery and their interest andtheir skills that they developed in the training period,and that [McQovern] was the best qualified, I felt."Davis responded that she thought that she was not giventhe position because of her union activity and Donaldsonand Ewell denied that. Donaldson testified that the con-versation then "diverged into a rather hostile discussionregarding union activities in which I said very little re-garding that particular subject. I did then bring up apoint that Carolyn was visiting and talking and conduct-ing-doing other things during work time that I felt wasdistracting from her efficiency." Davis replied: "If youare not satisfied with my work, why don't you fire me?"To that Donaldson replied that the Respondent did notwant to fire her and that she was only getting a verbalreprimand regarding the matters they had just discussed.On direct examination Donaldson was asked what wasthe basis of the appraisal for Davis' skill, and he repliedthat at least twice she allowed the machine to run out ofglue. On cross-examination Donaldson acknowledgedthat the "reprimand" had to do with her visits withother employees but denied knowing what the visitswere about.Donaldson acknowledged that he and Ewell gaveDavis a warning against soliciting for the Union during"working hours." On cross-examination Donaldson wasasked what "working hours" were and he testified:"Working hours are any time other than break or lunchhour or quitting time or prior to opening."Ewell testified that the reason Davis was denied thelattice machine operator's job was that:The fact that she didn't fully know how to run themachine. I mean, several major mistakes had beenmade on the machine where it cost us not only pro-duction, but time as well, not only her time, but thetime of Jake's or another employee io come andcorrect the mistakes that were made on the ma-chines.Q. What types of mistakes were they?A. Mainly the glue system was allowed to beemptied.Q. How many times did that occur?440 MARLAN LEWIS, INC.A. I heard of two instances where it occurred.Q. Any other problems of operations?A. Learning the electrical end of the machineseemed to be-pushing the wrong button on occa-sions was a problem.Ewell testified that Davis became argumentative andasked why the supervisors did not just fire her and, ineffect, challenged them to do so, stating that they couldnot because of her union activities.Ewell was asked if he made any other observationsabout Davis' work and he testified that he told Davisthat "she's spending far too much time working on ac-tivities other than what she's supposed to be doing as anemployee of the Company; mainly talking to other em-ployees, spending time out of her work area and evenwhen she's in the work area, she spends a great deal oftime talking to those employees that she's surroundedby." Further, according to Ewell, Davis was told at thattime that she was being given a verbal warning for suchconduct and "any further activity along this line, thatshe would find herself put on probation." Donaldson fur-ther acknowledged on cross-examination that he knewDavis was active on behalf of the Union.Ewell testified on cross-examination that there was adiscussion about what time of day Davis was on "herown time to do what she wished." According to Ewell:We basically agreed with Carolyn, that breaks andlunch are free times. We reminded her that we dopay her salary during breaks and breaks are intend-ed to make a phone call if you wish or go to therestroom if you wish or sit down or smoke a ciga-rette or something along this line. Lunch period is anon-paying time period and she is virtually free todo as she wishes. She can leave the premises if shewishes and so on and so forth.Ewell testified that part of the warning to Davis wasabout her conduct "coming back from breaks or possiblylunch on several occasions where Carolyn would eitherbe in the break room talking to someone or coming outof the women's restroom and was delayed often whereshe was talking to another employee."ConclusionsThe General Counsel makes several allegations regard-ing the October 6 incident. First, the complaint allegesthat Donaldson threatened Davis with discharge by stat-ing that she should quit because the Respondent wouldfind a reason for her termination; second, the complaintalleges that the Respondent in that conversation promul-gated an overly broad no-solicitation and no-distributionrule in violation of Section 8(a)(1). The complaint furtheralleges that in violation of Section 8(a)(3) the Respond-ent refused to promote Carolyn Davis to the lattice ma-chine operator job and that the Respondent "placed em-ployee Carolyn Davis on probation."''i Although Davis' testimony that Ewell and Donaldson instructed hernot to concern herself with, and voice the complaints of, other employ-ees, the General Counsel does not allege a violation of Sec. 8(a)(1) basedDonaldson admitted knowing that Davis was prounionand had recently solicited Supervisor Moss to sign an au-thorization card. Therefore, it is clear from the total con-text that when Donaldson and Ewell accused Davis of"harassing" other employees they were admonishing herabout real or suspected protected activities.While the complaint alleges that at some point duringthe conversation Davis was told that the Respondentwould find a way to discharge her if she did not quit,Davis did not testify to such a statement having beenmade either by Donaldson or Ewell. Also, I found Don-aldson and Ewell more credible in their testimony that itwas Davis who asked why the Respondent did not justfire her, rather than that it was they who suggested thatshe quit. Accordingly, I shall recommend dismissal ofthis allegation of the complaint.The only real conflict between Davis, Donaldson, andEwell regarding the instruction against solicitations, in-cluding union solicitations, is that Davis testified that thesupervisors included the paid break periods as time inwhich solicitations were prohibited. To the extent the ac-counts differ, I found Davis the more credible. However,the above-quoted testimony by Ewell that "breaks are in-tended to make a phone call if you wish or go to therestroom if you wish or sit down or smoke a cigarette orsomething along this line" demonstrates that the Re-spondent intended that breaks were less free for solicita-tions than the lunch periods. If this was not Ewell'sintent in explaining the then promulgated no-solicitationand no-distribution rule, it was the Respondent's duty toclear up any ambiguity even if the rule had been, or wasto be, lawfully interpreted and enforced. Solo Cup Co.,144 NLRB 1481 (1963); Ace Machine Co., 249 NLRB 623(1980). Since the ambiguous verbal rule limitating theemployees' statutorily protected union activity conceiv-ably extended beyond working time into the nonworkingtime of employee breaks, by its promulgation the Re-spondent thereby violated Section 8(a)(1) of the Act.Essex International, 211 NLRB 749, 750 (1974);McBride's of Naylor Road, 229 NLRB 795 (1977).Furthermore, since the warning'9given Davis was, ineffect, pursuant to the Respondent's invalid rule, the im-position thereof was violative of Section 8(aX1) and (3)of the Act,20especially since the Respondent failed toshow "with particularity how such conduct interferedwith production." Switchcraft., Inc., 241 NLRB 985(1979).The question regarding the refusal to promote Davisto the lattice machine operator job is more difficult. Onthe one hand, the evidence of the Respondent's animusin general toward the employees' organizational activitiesis made clear by the previously discussed unlawful exten-sion of the December 21 layoff. Also, its knowledge ofand its animus toward Davis' activities are made clear byon that instruction by the Respondent that Davis not engage in protectedconcerted activity."I I found Donaldson and Ewell more credible than Davis in their tes-timony that Davis was warned but not placed on any type of probation.Although the complaint refers only to "probation," the proof is withinthe ambit of the pleadings. Party Cookies, Inc., 237 NLRB 612 (1978).20 See Stoddard-Quirk Mfg. Co., 138 NLRB 615 (1962).441 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1) her solicitation of Moss; (2) the admission by Donald-son that he knew she had been active on behalf of theUnion; (3) the instruction that she should not concernherself with other employees' problems; and (4) the im-posing on her, individually, of an overly broad no-solici-tation rule. Also, the basis of Ewell's criticism of Davis'performance on the machine is questionable. Ewell testi-fied that he "heard" of two occasions when Davis let themachine run out of glue when she had been operating it.However, Davis admitted to letting that happen onlyonce, and Ewell's hearsay testimony establishes that ithappened no more times than that one. It is undisputedthat all operators, including McGovern, had let the ma-chine run out of glue at least once. Also, when asked ondirect examination for other specific deficiencies inDavis' performance, Ewell could no more than general-ize that "pushing the wrong button on occasion was aproblem." Ewell appeared to be groping for justificationin giving this answer and, in the absence of evidence thatany such criticism was ever brought to the attention ofDavis, I find Ewell's testimony incredible. Also incredi-ble was the amorphous evaluation of McGovern versusDavis contained in Donaldson's testimony that the selec-tion was based on "the merits of the operation and themachinery and their interest and their skills that they de-veloped in the training period."21Taking all of these factors into account, the record isnevertheless void of any suggestion that Davis was abetter operator than McGovern. Therefore, while thereis a strong suspicion raised by the prima facie case pre-sented by the General Counsel, especially when viewedin light of the unconvincing reasons advanced by Ewelland Donaldson, the General Counsel has failed to proveby a preponderance of the evidence that the selectionwas, in fact, based on unlawful considerations.Accordingly, I shall recommend that the 8(a)(3) alle-gation of the complaint based on the denial of the latticemachine operator job to Davis be dismissed.C. Other AllegationsOn the night of October 23, 1980, employees Davis,Vance Blanton, and Darlene Caldwell, all day shift em-ployees, came to the Respondent's premises to solicitnight-shift employees while they took their breaks near amobile vendor's stand in the parking lot. Accompanyingthese three employees was then former employee LindaDowns, who had resigned in May. Also appearing at thepremises that night were Lewis and the Respondent'svice president Carlock. The employees asked Carlockwhy he and Lewis were there and he replied that he wasthere to keep out persons who should not be there.22Neither Carlock nor Lewis nor any other supervisor ofthe Respondent ordered the employees and Downs to2' Other incredible testimony of Davis' deficiencies was offered byLewis, who testified that the operation of the lattice machine, which isessentially a rote operation, needed "a logic of the understanding of themachine."22 Not that it matters ultimately, but I do not credit Carlock's testimo-ny that he and Lewis were there that Monday evening because the Re-spondent had received a threat that the premises would be bombed thepreceding weekend.leave the premises or made any other remarks alleged tobe coercive by the General Counsel.Having previously resigned, Downs was in the statusof a nonemployee organizer. As stated by the Board:"Union representatives and employees who choose toengage in their union activities at the employer's prem-ises should have no cause to complain that managementobserves them." Milco, Inc., 159 NLRB 812, 814 (1966).Accordingly, I shall recommend that the surveillance al-legation based on this incident be dismissed.Finally,23the General Counsel makes another surveil-lance allegation that on October 23, after employee Cald-well had solicited a union authorization card from an-other employee in the parking lot during lunchtime,Donaldson followed her inside. From this, the GeneralCounsel requests a surveillance finding be made and anorder be issued. The General Counsel suggests no way inwhich Donaldson could have known that Caldwell wassoliciting signatures on authorization cards; the GeneralCounsel suggests no way in which Donaldson's conductcould have been coercive. Under these circumstances Ishall recommend dismissal of this allegation.On the foregoing findings of fact and conclusionsbased thereon, and on the record as a whole, I make thefollowingCONCLUSIONS OF LAW1. The Respondent, Marlan Lewis Designs, Division ofMarlan Lewis, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By extending the December 21, 1979 layoff of thefollowing employees and supervisors, the Respondenthas violated Section 8(a)(l) and/or (3) of the Act:Thang Van LeMartin HerreraDebbie LeslieSteve GuidryLaird WrightHelen BayonneTony NeubauerMaxine ArthurTheodis HodgeLinda DownsJerry BannisterKaren McClatchyRichard CobbTim MooreheadJanice FrommToui Van TranEd BuschmanVirginia RussellKimmy RossDarlene CaldwellRuth RaddeManuel RamirezCheryl LancasterCarolyn DavisRoy VelasquezBobby HaywoodDavid MorrowElliot MossCharles JordanJoe MontgomeryDavid KennedyDebbie SextonPhylis ChavisVance BlantonMiguel ManrriquezOscar OrreolaJimmy SmithFrancisco BecerraCuong HoangPaul Pyron23 As issued, the complaint alleges that on September 23 the Respond-ent refused a transfer request of employee Vance Blanton. In his brief theGeneral Counsel moves for the dismissal of said allegation. The motion isgranted.442 MARLAN LEWIS, INC.Adrian Ramos H. B. DanielJuanita Todd Gustavo SanchezCindy Smith Kent PetersonRichard Arechiga Tim Cloud4. By imposing upon its employees an overly broadno-solicitation and no-distribution rule, the Respondenthas violated Section 8(a)(1) of the Act.5. By issuing a warning to employee Carolyn Davispursuant to an overly broad no-solicitation and no-distri-bution rule, the Respondent has violated Section 8(a)(1)of the Act.6. The above unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.7. The General Counsel has proved no other allega-tions of the complaint.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act, I shall recommend that the Respond-ent be ordered to cease and desist from engaging in suchunfair labor practices. I shall also recommend to theBoard that the Respondent be required to take certain af-firmative action in order to effectuate the policies of theAct. Such affirmative action will include the payment ofbackpay to all employees and supervisors named in para-graph 3 of the Conclusions of Law above. Backpay is tobe computed on a quarterly basis in the manner pre-scribed by the Board in F. W. Woolworth Co., 90 NLRB289 (1950), with interest thereon as established by theBoard in Florida Steel Corp., 231 NLRB 651 (1977) (seegenerally Isis Plumbing Co., 138 NLRB 716 (1962)).[Recommended Order omitted from publication.]443